DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “oxygen gas” at line 9 should be “the oxygen gas” .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fossil fuel providing device configured to provide fossil fuel to the oxygen enriched combustion and dynamic device”; “an air separation and oxygen making device configured to provide oxygen gas to the oxygen enriched combustion and dynamic device”; “an oxygen enriched combustion and dynamic device… configured to burn the fossil fuels…”; a power generating and transforming device configured to generate power…”; a cooling device configured to meet cooling requirements…”; “a pressurizing device… configured to pressurize…” in claim 10 and “a pressurizing device… wherein the flue gas of carbon dioxide is pressurized” in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “such as a national grid, an international grid, or an intercontinental power grid, and/or a factory which is set up near the power plant” renders the claim indefinite because its unclear whether these are required limitations or not. The limitation employs exemplary claim language which in the instant case make it unclear whether the claims are being narrowed by the limitation or not. See MPEP 2173.05(d). 
Regarding claim 10, the limitation “high concentration of carbon dioxide” renders the claim indefinite because its unclear how high the concentration of CO2 must be in order to infringe on the claims. The specification provides no insight as to what concentration is required to meet the scope of the claims and only merely nominally recites the term without explanation. 
The limitation “cooling device configured to meet cooling requirements of the oxygen enriched combustion and dynamic device” renders the claim indefinite because its unclear what is required by “cooling requirements”. The specification provides only one nominal recitation of the term at para. [0046] without any explanation of the structure required to meet this limitation. 
The limitations “a fossil fuel providing device configured to provide fossil fuel to the oxygen enriched combustion and dynamic device”; “an air separation and oxygen making device configured to provide oxygen gas to the oxygen enriched combustion and dynamic device”; “an oxygen enriched combustion and dynamic device… configured to burn the fossil fuels…”; a power generating and transforming device configured to generate power…”; “a pressurizing device… configured to pressurize…” all render the claim indefinite because its unclear what the metes and bounds of the limitations are. The Applicant nominally recites the terms which invoke 1126th/f paragraph without adequately defining the scope of the terms. The Applicant provides no explanation as to what structure is included in the means plus function recitations and only nominally recites the terms throughout the specification. Furthermore, the figures merely provide a box diagram of these terms which gives no indication of the structure contemplated in the scope of these terms. For example, its unclear whether the fossil fuel providing device includes a fuel nozzle, the manifolds, the fuel tank, the fuel processing facility, and if the structure is only a fuel nozzle, is the structure a liquid fuel nozzle with air atomization, a gaseous premix fuel nozzle, dual fuel nozzle, etc.? The Applicant invoking 112(f)/6th must adequately define the scope of the means plus function in the specification which the Applicant failed to do. 
The limitation “wherein the oxygen enriched combustion and dynamic device is configured to burn the fossil fuels” renders the claim indefinite because its unclear whether a plurality of types of fossil fuels is being claimed or not. The fossil fuel providing device is said to provide fossil fuel to the oxygen enriched combustion and dynamic device, where its now unclear if the fossil fuels is intending to encompass different types of fossil fuels, i.e. natural gas, coal, oil, etc. or if the recitation is merely interchangeably referring to fossil fuel in the plural. This further compounds then indefiniteness of the fossil fuel providing device since its unclear whether this requires a dual/multi fuel nozzle or not. Additionally at line 14, the claims recites “the burning of fossil fuels” where its unclear whether these are the same or different fossil fuels. 
Regarding claim 3, as noted in claim 10 above, the Applicant claims a pressurizing device which invokes 1126th/f paragraph without adequately defining the structure that is encompassed by the means plus function limitation. 
Claims dependent thereon are rejected for the same reasons. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 3 and 11, the claims now recite that the pressurizing device comprises anticorrosive materials which is not supported in the original specification. A review of the specification indicates that the anticorrosive facilities and pipelines is discussed five times within the specification. The recitation is only discussed with a gas storing device for cleaning and pressurizing the carbon dioxide, being made of anticorrosive materials. In contrast, the Applicant now claims a pressurizing device, presumably the CO2 pump/compressor component of the sequestration device being made of the anticorrosive material. The specification does not clearly state that the pressurizing portion of the device is made of anticorrosive materials but rather appears to indicate that the components such as piping and wells are made of the anticorrosive materials. The Applicant has not provided the location of the support for the amendment and no support was immediately found, therefore a prima facie case of new matter is made. See MPEP 2163.04(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2010/0326084 in view of Gulen et al. US 2011/0079017 and Viteri US 2004/0221581.
Regarding claim 1, Anderson discloses a process of fossil fuel power generation with zero carbon emission, comprising the step of: carrying out power generation of oxygen enriched combustion of fossil fuel in a power plant on a carbon dioxide storage site, wherein the oxygen enriched combustion of fossil fuel generates a flue gas of carbon dioxide, see fig. 2 for example, the combustor 24 combusts oxygen from ASU 100 with a BFG comprising natural gas which is or at least is capable of combusting fossil fuels, and yields a flue gas of carbon dioxide at the condenser CO2 with N2 is sent to the separation stage and the sequestration site, Anderson discloses an apparatus where the combustor 24 includes oxygen from ASU 100 and used to drive a generator 30 as known in the art; pressurizing and injecting the generated flue gas of carbon dioxide into the carbon storage site to sequestrate the carbon dioxide, the flue gas is pressurized and stored when not needed in the gas turbine operation, see para. [0036]; and transmitting the generated power externally, Anderson teaches a power generator 30 where the power from these power plants is used to provide baseline electric power, see paras. [0003]; [0006]; wherein the oxygen enriched combustion refers to a combustion that oxygen gas is blown in the course of burning to increase the concentration of carbon dioxide in the flue gas, Anderson teaches the ASU 100 blows in oxygen gas to the combustor and will accomplish the increase in CO2. Anderson does not explicitly state that the carbon sequestration site is in situ and does not state the location of the sequestration site. 
	Gulen teaches that the sequestration site 110 may be located several hundred feet or several hundred miles from the power plant. See para. [0013]. 
	It would have been obvious to an ordinary skilled worker to provide a sequestration site within several hundred feet of the power plant of Anderson, as taught by Gulen, in order to provide a suitable location for carbon sequestration. Id. Additionally, the Examiner notes that the location of carbon sequestration site being located near the power plant is known and would serve to reduce the amount of piping and pressurization requirements so long as the site is suitable for sequestration. A sequestration site located within several hundred feet is interpreted as an in situ site. 
	Anderson, in view of Gulen, does not state the type of sequestration site. Gulen states that the site may be an underground storage site. See para. [0013]. Anderson teaches that the site may be an EOR site or an enhanced coal bed methane recovery. See para. [0055].
	Viteri teaches that suitable carbon sequestration sites may include partially depleted oil wells, natural gas fields, or saline aquifers and other subterranean formations. See para. [0013].
	It would have been obvious to an ordinary skilled worker to provide a saline aquifer or an oil or gas field as the carbon sequestration site of the apparatus of Anderson, in view of Gulen, as taught by Viteri, since Viteri teaches these sites are suitable locations for carbon sequestration. Id. Furthermore, Anderson teaches that oil recovery is a suitable application for carbon sequestration, i.e. oil fields and Gulen recognizes that the carbon sequestration may occur in an underground storage site, i.e. saline aquifers. Supra. Anderson states the use of natural gas, regarded as a fossil fuel but does not necessarily recite the source of the NG and Viteri expressly acknowledges the fossil fuel source of the NG.
	Regarding claim 2, as best understood, Anderson, in view of Gulen and Viteri, discloses the flue gas of carbon dioxide is pressurized and injected into the carbon dioxide storage site directly, such that the horizontal distance between a site where the flue gas of carbon dioxide is generated and a site of injecting is near zero. Gulen teaches that the sequestration site can be within a few hundred feet which is interpreted as near zero since the Applicant defines near zero as within 20 km (65616.8 ft). Gulen states that the distance may be a couple hundred feet. See para. [0013]. 
	Regarding claim 4, Anderson, in view of Gulen and Viteri, discloses the carbon capture system is a deep saline aquifer is an underground geological structure suitable for the storage of carbon dioxide. See para. [0013]. 
	Regarding claim 5, Anderson, in view of Gulen and Viteri, discloses water is used as a cooling medium in the power plant. Referring to fig. 3, Anderson shows a plant with all elements including an H2O cooler line 126.
	Regarding claim 6, Anderson discloses the step of transmitting the generated power externally refers to transmitting the power from the power plant to an external power grid, comprising transmitting the power to a national grid. Referring to paras. [0003], [0006], Anderson teaches that the system is designed to meet the power needs of modern society and that baseline electricity has been largely supplied by power plants. Such society is interpreted as at least a national grid. The electrical power must be transported in part through the use of power cables. 
	Regarding claim 10, Anderson, in view of Gulen and Viteri, discloses a system for performing fossil fuel power generation with zero carbon emission, comprising an oxygen enriched combustion and dynamic device, Anderson for example fig. 2, combustor 24 and turbine 26, a fossil fuel providing device configured to provide fossil fuel to the oxygen enriched combustion and dynamic device, id. BFG line including poor quality natural gas, and an air separation and oxygen making device, id. element 100 configured to provide oxygen gas to the oxygen enriched combustion and dynamic device, wherein the oxygen enriched combustion and dynamic device is configured to burn the fossil fuels provided by the fossil fuel providing device while oxygen gas provided by the air separation and oxygen making device is blown such that a flue gas generated in the course of burning comprises a high concentration of carbon dioxide, id. the gas generator 24 burns oxygen with a fuel such as natural gas, the resulting combustion yields CO2 which would be in higher concentration compared to a air burning combustor since a greater amount of N2 is removed, and wherein the system further comprises: a power generating and transforming device configured to generate power from the burning of fossil fuels, id. generator 30; a cooling device configured to meet cooling requirements of the oxygen enriched combustion and dynamic device, fig. 3 line 150 provides water cooling to the combustor 120, it is noted that fig. 3 contains all structure recited in fig. 2; a carbon dioxide injecting well, see Viteri fig. 2, showing a well to the disposal site configured to be in communication with a carbon dioxide storage site, Anderson 200 comprising a saline aquifer and/or oil/gas field, see claim 1 above, Anderson teaches an EOR; Viteri teaches a saline aquifer among others are suitable storage sites; and a pressurizing device connected to (i) the oxygen enriched combustion and dynamic device and (ii) the carbon dioxide injecting well, the pressurizing device configured to pressurize and inject the flue gas from the oxygen enriched combustion and dynamic device into the carbon dioxide storage site in situ through the carbon dioxide injecting well, see Anderson, compressor prior to the one stage separation 62 and sequestration site 60; Gulen compressor 108 to sequestration 110, Viteri, CO2 processing pump before disposal site, where Gulen teaches the use of an in situ site, Gulen at para. [0013]. The Examiner further notes that the pressurizing device and well are required structure to inject the CO2 in a subterranean storage site as taught by all three references. Furthermore, Anderson states the use of natural gas, regarded as a fossil fuel but does not necessarily recite the source of the NG and Viteri expressly acknowledges the fossil fuel source of the NG. 
	Regarding claim 12, Anderson discloses the cooling device comprises a cooling water pump, see the two pumps located in the line 150 fig. 3. 
	Regarding claims 3 and 11, Anderson, in view of Gulen and Viteri, discloses all claimed structure where Viteri teaches a heat exchanger 10 subjected to a corrosive working fluid of steam and carbon dioxide that is formed of a material that can resist the corrosive nature of the working fluid. See para. [0031]. Thus Viteri teaches that components subjected to corrosive fluids can be made of materials, such as Inconel 617, that can resist such corrosion. 
	It would have been obvious to an ordinary skilled worker to form the facilities and pipelines of Anderson, in view of Gulen and Viteri, from Inconel 617, as taught by Viteri, in order to resist the corrosive nature of the CO2 being routed through the facilities and pipelines of Anderson, in view of Gulen. Id. The Examiner notes that Viteri teaches the use of anti-corrosion materials in components in contact with corrosive flows, where an ordinary skilled worker would understand that the application of anti-corrosive materials would have been obvious along the entire length of the flow path of corrosive flow. 

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
The Applicant argues that the prior art does not teach in situ storage of the carbon dioxide. Specifically, the Applicant states “in both of the methods disclosed by Anderson and Gulen, the CO2 is captured, condensed/compressed, transported and sequestered.” The Applicant goes on to state that the transportation step poses high risk and is therefore eliminated. The Applicant mischaracterizes the references. 
Initially, the term “in situ” as used by the Applicant refers to the pressurizing and injecting of carbon dioxide… into the carbon storage site directly, i.e. that the horizontal distance between the sites are near zero. See Applicant’s specification at para. [0032]. The Applicant defines the term near zero as being less than 20 km, see para. [0032], and less than 2 km, see para. [0053]. Conversion to imperial would be 65616.8 feet and 6561.68 ft, respectively. Thus, the term in situ at least means that the location of the carbon sequestration site is within 65000 ft, or more narrowly within 6500 ft. The term, as used by the Applicant, makes no mention as to the manner in which the carbon is transported thereto nor the form in which the carbon is transported. The Applicant appears to argue that the fact that the carbon dioxide is in supercritical form and on a truck or vehicle which precludes the prior art from being in situ. Such arguments are not convincing for being not claimed. See MPEP 2145 VI. The Examiner has set forth the broadest reasonable interpretation of in situ as including at least that which the Applicant defines, where the horizontal distance is the measure used to determine in situ. The Examiner further notes, that the actual definition is such that the horizontal distance is near zero which is defined exemplarily as up to 65000 ft which the Examiner does not regard as the hard boundary for in situ. Nevertheless, even assuming arguendo, that the Applicant’s use of the term in situ comprises the most narrow definition of within 6500 ft, the Examiner asserts that the prior art discloses such recitation. Gulen clearly states that “[t]he sequestration location 110, for example, an underground storage site that may be, for example, several hundred feet or several hundred miles away from the power plant.” See para. [0013]. Thus, Gulen clearly teaches the obviousness of sequestration site locations within hundreds of feet, well within the 2km/6500ft asserted by the Applicant. Furthermore, Gulen and Viteri never discuss the carbon dioxide being in supercritical form, and Gulen and Viteri never discuss the transportation means of the carbon dioxide. Anderson discusses the possibility of transportation, by stating that “excess carbon dioxide not needed for moderation of temperature or other aspects of the combustion reaction within the gas turbine 20 could be pressurized and sequestered away from the atmosphere such as by utilization in enhanced oil or natural gas recovery operations, or merely by transportation into a subterranean formation for geological storage away from the atmosphere either on land or at sea”. See para. [0036]. “The remaining 95% of CO2 liquid plus 5% N2 at 1,700 psia is at a suitable pressure for transport and injection in a sequestration site 200, or for other applications, such as EOR ECBM. See para. [0055]. Thus, Anderson appears to distinguish between the transport for sequestration under geological measures from that of use in EOR operations or the like which makes no mention of transportation thereto. Thus, Anderson is not required to always transport the carbon dioxide far away. Furthermore, Gulen is the reference which is relied upon to teach the in situ storage of carbon dioxide where the Applicant conveniently omits the fact that Gulen expressly states that the sequestration location may be several hundred feet from the power plant. Furthermore, the transportation discussed in Anderson appears to include pipelines which is consistent with the transportation that the Applicant envisions. Support for this contention is found in the drawings showing arrows connecting the relative components and at para. [0034] stating that the arrows, at least from the ASU to the gas generator could be by pipeline, anchor truck delivery, etc. The Applicant has not stated why such a finding of the claim scope in situ is inconsistent with the Applicant’s own use and appears to improperly import other requirements into the claim scope in an attempt to overcome the prior art. However, it is clear from the Applicant’s specification and arguments that the inventive aspect of the disclosure is the location of the sequestration site being within near zero horizontal distance from the gas generation site. For these reasons, the Applicant’s arguments are not found convincing. 
Herewith the Applicant appears to introduce additional defects into the claims as noted above. The amendments appear to replace the term “gas storing device” with pressurizing device. As noted above, the term is merely a generic placeholder which an ordinary skilled worker would not assign or recognize specific structure. Furthermore, the term pressurizing device is not even discussed in the specification separate from the gas storing device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741